Citation Nr: 1210519	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  06-11 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome of the right wrist, claimed as directly related to his active duty service, and as secondary to his service-connected right shoulder rotator cuff disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1986 to October 1989, and from September 1990 to June 1991. 

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an October 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Procedural history

With respect to the Veteran's service-connection claim for right wrist carpal tunnel syndrome, the RO originally denied this claim in a February 2003 rating decision, which the Veteran did not appeal.  The Veteran subsequently requested to reopen this claim, but this request was denied in an unappealed June 2003 rating decision.  In June 2005, the Veteran filed another request to reopen his carpal tunnel syndrome claim, which the RO once again denied in October 2005.  The Veteran disagreed with the October 2005 decision, and perfected an appeal as to that issue as well.

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the Waco RO in June 2009.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In March 2010, the Board remanded the Veteran's carpal tunnel syndrome claim for further evidentiary development and for subsequent readjudication.  In that decision, the Board noted that the Veteran had reasonably raised the issue of entitlement to TDIU based on his hearing testimony.  Citing the Court of Appeals for Veterans Claims' decision in Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), the Board instructed the RO to include the issue of entitlement to TDIU in its consideration of the issues on appeal.  All development has since been achieved, and the Veteran's claims were readjudicated by the Appeals Management Center (AMC) in an August 2010 Supplemental Statement of the Case (SSOC).  

In December 2010, the Board reopened and remanded the Veteran's carpal tunnel syndrome claim so that a VA examination of the Veteran's right wrist could be scheduled.  In the same decision, the Board also remanded the Veteran's TDIU claim, as its outcome is inextricably intertwined with that of the Veteran's service-connection claim for carpal tunnel syndrome.  See the Board's December 2010 decision, page 20.  The Veteran underwent a VA examination in January 2011, and the AMC subsequently readjudicated both the Veteran's carpal tunnel syndrome and TDIU claims in a December 2011 SSOC.  The Veteran's claims folder has been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Board regrets having to remand the Veteran's claims again.  However, after having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the claims must be remanded to ensure that the Veteran receives all consideration due to him under the law. 

In essence, the Veteran asserts that he has right wrist carpal tunnel syndrome (CTS) that was either caused by an in-service motor vehicle accident, or was caused or aggravated by his service-connected right shoulder rotator cuff disability.  

The medical evidence of record clearly documents the presence of right wrist CTS during the appeal period.  The January 2011 VA examiner recognized the Veteran's history of CTS, as well as his documented in-service treatment for radiating pain and tingling down to the wrist and hand following a 1990 motor vehicle accident, but opined that it was less likely as not that such disability was caused by his active duty service.  The examiner added that the Veteran had not been administered electrodiagnostic testing of his wrist in ten years, and that such was necessary to validate the Veteran's current diagnosis of CTS.  See the January 2011 VA examiner's report, page 2.  Significantly, the examiner provided no opinion as to whether such disability was caused or aggravated by the Veteran's service-connected right shoulder disorder.

The last time any medical provider assessed whether a relationship existed between the Veteran's right wrist CTS and his service-connected right shoulder disorder was at a February 2003 VA examination.  In his February 2003 examination report, the VA examiner noted that the Veteran's right CTS was not due to the right shoulder rotator cuff tear or repair.  See the February 2003 VA examiner's report, page 2.  The examiner did not provide a clinical rationale for this opinion, nor did he opine as to whether the Veteran's service-connected shoulder disorder had aggravated the Veteran's CTS beyond its normal progression.  Indeed, additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Since 2003, the Veteran has asserted on a number of occasions that his right shoulder condition worsened in severity.  The Board addressed these assertions in its December 2010 decision to deny the Veteran's claim for an increased disability rating greater than 20 percent for his right shoulder disability. The Board did however observe in its December 2010 decision that the Veteran's right shoulder had shown more severe limitation of motion upon more recent examination than at times previous.  See the Board's December 2010 decision, page 11.  It is conceivable that even if the Veteran's service-connected shoulder disability was not aggravating the Veteran's right wrist CTS nine years ago in 2003, it may have done so at any point since, as the Veteran now asserts.  As such, the Board believes a remand is necessary so that an updated medical evaluation regarding this matter can be scheduled.

The Board adds that the Veteran's TDIU claim is inextricably intertwined with his right wrist CTS claim.  In other words, if service connection is granted or denied for the Veteran's CTS, such may impact the Veteran's TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  Action on the Veteran's TDIU claim is therefore deferred.

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1.  VBA should contact the Veteran and request that he identify any additional medical treatment he has received for his right wrist carpal tunnel syndrome.  VBA should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.  VBA should then schedule the Veteran for a VA examination to determine the nature and etiology of his right wrist carpal tunnel syndrome.  Electrodiagnostic testing should be performed to validate the Veteran's current diagnosis.  The Veteran's VA claims folder and a copy of this REMAND should be made available to, and should be reviewed by the examiner.   

      3.  Following the completion of the foregoing, 
and any other evidentiary development it deems necessary, VBA should review the Veteran's entire record and readjudicate the Veteran's service-connection and TDIU claims.  If the claims are denied, in whole or in part, the VBA should provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


